       Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 1 of 25




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BYRON WENDELL PHILLIPS,
       Plaintiff,
                        v.                                   Civil Action No.
THE LIFE PROPERTY MANAGEMENT                                1:20-cv-00812-SDG
SERVICES, LLC, et al.,
       Defendants.

                             OPINION AND ORDER

      This matter is before the Court on Plaintiff Byron Wendell Phillips’s “notice

and good cause request for consideration” regarding his attempts to serve

Defendants [ECF 28] and his motions for entry of default [ECF 56–67]; Defendant

The Life Property Management Services, LLC’s motion to dismiss [ECF 30];

Defendants Dekalb County and Officer Derrick Harris’s motion to dismiss or, in

the alternative, for a more definite statement [ECF 45]; Defendant 3321 Peppertree

Circle Decatur LLC’s motion to dismiss [ECF 68]; and Defendant Tonya Carter’s

motion to dismiss [ECF 69]. After careful consideration of the parties’ briefing, the

Court DENIES Plaintiff’s motions for entry of default; GRANTS Defendants’

motions to dismiss; and DENIES as moot Plaintiff’s request for consideration.
        Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 2 of 25




I.     BACKGROUND

       Plaintiff Byron Wendell Phillips claims that Defendants, acting under the

color of state law, deprived him of his constitutionally guaranteed right to possess

an unregistered motor vehicle. According to Phillips, who is proceeding as a

“sovereign principal,” it is unconstitutional for the State of Georgia to impose taxes

on and require registration of a personal vehicle, that is a vehicle not operated for

commercial purposes, and, therefore, Defendants violated Phillips’s rights by

towing and refusing to return his vehicle based on the fact that the vehicle was

unregistered.1 Phillips also takes issue with the requirements for service of process

under the Federal Rules of Civil Procedure, and steadfastly argues that he is

permitted to serve his Amended Complaint by mail.2 Phillips, who clearly intends

to operate by his own rules and not those of the United States, the State of Georgia,

or this Court, cannot proceed on his claims because he has failed (1) to properly

serve all but three Defendants and (2) to allege a protected constitutional right of

which he was deprived.




1    ECF 18, ¶¶ 5.1–5.10, 15.
2    See e.g., ECF 38, at 9–17 (“Service by mail is just as reliable as a natural ‘person’
     making delivery.”).
        Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 3 of 25




      a.         Factual Allegations

      As alleged by Phillips, on April 21, 2017, he voluntarily surrendered the

Georgia license plate for his 1997 Ford Ranger.3 Phillips then registered his car and

obtained plates from the “United States Of America Department of Travel.”4

Phillips kept his car at the Crystal Point Apartments, owned by Defendant 3321

Peppertree Circle Decatur LLC (Peppertree Circle) and managed by Defendant

The Life Property Management Services, LLC (Life Property).5 Phillips’s lease

agreement provided that the lessor could “remove unauthorized or illegally

parked vehicles from the apartment community at [the lessee’s] expense under the

terms of this Lease Contract or by appropriate statute. A vehicle is unauthorized

or illegally parked in the apartment community if it . . . (3) has no current license




3   Id. at 109.
4   Id. ¶ 4.1.
    Elsewhere in the pleading, Phillips alleges that “Based upon personal research
    findings, [he] sought an alternative to a state license or license plate and, on
    6/20/2016, purchased a private plate (no expiration) online from the United
    States of America Department of Travel which included Title #031P9565
    recorded at the location in Washington, D.C. The title also had/has the plate
    number on it, 3749265.” Id. at 24 ¶ 7.
5   Id. ¶¶ 3.c., 4.1.; ECF 26, at 12.
            Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 4 of 25




or no current inspection sticker.”6

           On October 10, 2017, a “John Doe” tow truck driver for Defendant Quick

Drop Impounding, Towing & Recovery (Quick Drop) placed a sticker on Phillips’s

car indicating that the car would be towed on October 12.7 Phillips reported the

incident to management, claiming that his “private plate obtained from the United

States Of America Department of Travel” had been stolen.8 On October 12, Quick

Drop arrived to tow the car.9 Phillips insisted that the private plate would not

permit the tow truck driver to seize the car.10 It does not appear from the

allegations in the Amended Complaint that the car was towed at that point.11

           In February 2018, a Quick Drop tow truck driver placed a sticker on the car

indicating that it would be towed on February 26.12 This was despite the placards

Phillips had visibly placed in the car stating “PRIVATE AUTOMOBILE NOT FOR




6    ECF 18, ¶ 4.a & Ex. A. The Amended Complaint does not attach a complete
     copy of the lease. Rather, it contains only the page reflecting this language. Id.
     Ex. A. None of the parties dispute the authenticity of this excerpt.
7    Id. ¶ 4.1.
8    ECF 18, ¶ 4.1.
9    Id. ¶ 4.2.
10   Id.
11   Id. ¶¶ 4.1., 4.2., 4.3.
12   Id. ¶ 4.5.
            Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 5 of 25




HIRE” and “NO TRESPASSING.”13 The car was not towed on the 26th.14 As a

result of these events, Phillips sent a letter to Defendant Jeffrey L. Mann, Esq., who

is alleged to have been the Sheriff of DeKalb County at the time.15 Mann did not

respond.16

           Eventually, on March 5, 2018, Quick Drop “seized/stole” Phillips’s car.17

Phillips reported the alleged theft to Defendant “Officer Harris.”18 On March 8,

Phillips reported the car as having been stolen to Defendant Tonya Carter, who is

alleged to be an agent of Life Property, and demanded her supervisor or the

contact information for Life Property.19 Carter was allegedly less-than-

accommodating of Phillips’s demand.20

           Phillips’s disputed Quick Drop’s assertion that the car had been turned over

to it.21 He provided Quick Drop with his own “Fee Schedule Invoice” of itemized



13   Id. ¶¶ 4.4., 4.5.
14   Id.
15   Id. ¶ 4.6.
16   Id.
17   Id. ¶ 4.7.
18   Id.
19   Id. ¶¶ 4.a., 4.8.
20   Id.
21   Id. ¶¶ 4.9., 4.10., 4.11.
            Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 6 of 25




charges for “violation(s) and restriction of his rights” and demanded the return of

his vehicle.22 Phillips also sent this information to Sheriff Mann and Life

Property.23 Phillips attempted to contact Officer Harris and others at the South

Precinct multiple times concerning information Phillips believed was missing

from the incident report stemming from Phillips’s report of theft.24 After speaking

with a sergeant on April 11, 2018, Phillips was still dissatisfied with the contents

of the report.25 He sent a written complaint to Defendant Police Chief Conroy, who

did not respond.26

           On April 24, 2018, Phillips was provided with a declaration of abandonment

by Quick Drop.27 Phillips responded to Quick Drop in writing, indicating (among

other things) that “no one has the right or authority to declare anything concerning

his personal/private automobile because they don’t own it, and he had/has not

consented to Quick Drop’s behavior, and he had/has not created and distributed

a verified document giving anyone permission to grant, convey, transfer, or



22   Id. ¶ 4.11.
23   Id.
24   Id. ¶¶ 4.12–4.16.
25   Id. ¶ 4.17.
26   Id. ¶ 4.18.
27   Id. ¶ 4.19.
         Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 7 of 25




otherwise dispose of his property.”28 On June 4, 2018, Phillips again wrote to Chief

Conroy, accusing DeKalb County and the officers involved of participating in the

violation of his rights, and included a “Fee Schedule Invoice” detailing the amount

of damages owed to him plus the interest accruing on that amount.29

       b.         Procedural History

       On February 21, 2020, Phillips (who is appearing pro se) filed a 115-page

Complaint against three groups of Defendants.30 “Group I” includes Life Property,

Tonya Carter, Peppertree Circle, Registered Agents Inc., Northwest Registered

Agent, LLC, and Bill Havre (CEO of Northwest Registered Agent);31 “Group II”

includes Quick Drop, its agent Tenesha Thomas, the “John Doe” Tow Truck

Driver, and Quick Drop’s CEO Curtis McMurray;32 “Group III” includes Jeffrey L.

Mann, James W. Conroy, Officer Harris, “Officer Morgan” (who was also assigned

to the South Precinct and who responded to Phillips’s concerns about the incident




28   Id. ¶ 4.20.
29   Id. ¶ 4.21.
30   See generally ECF 1.
31   ECF 18, ¶ 4.a.
32   Id. ¶ 4.b.
            Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 8 of 25




report)33 and DeKalb County.34 Prior to service of process on Defendants, on May

18, 2020, Phillips filed an Amended Complaint.35 Phillips alleges violations of 42

U.S.C. § 1983, for “(1) interfering with/violating and (2) restricting the

Constitutional right to choose; right to be secure in effects from unreasonable

seizure; right to due process; right to equal protection of the law; right to life; right

to liberty; right to property.”36

           Phillips accuses the Groups of conspiring together to deprive him of his

rights,37 and alleges that DeKalb County inadequately supervises its police officers

“by not implementing an oversight policy to ensure officers are abiding by their

oaths, recognizing and considering the federal Constitution and laws.”38 Phillips

seeks compensatory and punitive damages, the return of his car, litigation fees and

expenses.39 Based on his own fees schedules, Phillips calculates his compensatory




33   Id. ¶ 4.e.1.
34   Id. ¶ 4.c.
35   See generally ECF 18. Phillips later filed a 172-page notice of constitutional
     questions pursuant to Fed. R. Civ. P. 5.1 that appears to repeat many of the
     allegations in his Amended Complaint. ECF 53.
36   ECF 18, ¶ 2.
37   Id.
38   Id. at 26, ¶ 12.
39   Id. at 79–80.
            Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 9 of 25




damages at $138,947,989.74 and asks for $7,180,000 in punitive damages from each

member of Groups I and II and slightly different amounts from the Group III

Defendants.40

           On June 22, 2020, the Court directed Phillips to properly serve all

Defendants with the Amended Complaint no later than July 24, and to file proofs

of service within seven days.41 Phillips was cautioned that failure to do so might

result in dismissal of this action.42 Phillips then attempted to serve Defendants by

mail with requests for waiver of service.43 He later asked the Court not to dismiss

the action because of delays in mail delivery and to accept, nunc pro tunc, his

belated proofs of service.44 What Phillips filed, however, were not proofs of service

but evidence of having mailed the requests for waiver of service.45

           On August 12, 2020, Life Property filed a motion to dismiss pursuant to Rule

12(b)(2), (5), and (6), for lack of service, lack of personal jurisdiction, and failure to




40   Id. at 81–85, 86–87.
41   ECF 22, at 2.
42   Id.
43   ECF 26.
44   ECF 28, at 2; ECF 44, at 2.
45   See generally ECF 44. See also ECF 26.
       Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 10 of 25




state a claim.46 Phillips opposed the motion on August 24.47 Life Property filed its

reply on September 8.48 On September 14, DeKalb County and Officer Derrick

Harris filed a motion to dismiss or for a more definite statement pursuant to Rule

12(b)(6) and 12(e).49 Phillips opposed on September 21.50 DeKalb County and

Harris filed their reply on October 5.51

       On December 11, 2020, Phillips filed motions for clerk’s entry of default

against all Defendants, save for DeKalb County, Officer Harris, Bill Havre

(Northwest Registered Agent’s CEO), and the “John Doe” tow truck driver.52 On

December 16, Peppertree Circle and Tonya Carter filed separate motions to

dismiss.53 They also opposed Phillips’s motions for clerk’s entry of default.54 On

December 30, Phillips responded to Peppertree Circle’s motion to dismiss and




46   ECF 30.
47   ECF 37; ECF 38.
48   ECF 43.
49   ECF 45.
50   ECF 48.
51   ECF 50.
52   ECF 56–67.
53   ECF 68; ECF 69.
54   ECF 70; ECF 71.
        Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 11 of 25




filed a reply in support of the default motion.55 Peppertree Circle filed a reply in

support of the motion to dismiss on January 6, 2021.56 Carter filed a reply in

support of her motion to dismiss on January 13.57 On December 28, 2020, James

Conroy and Jeffrey Mann opposed the default motions.58 Phillips filed a

consolidated reply on January 6, 2021.59

II.     Legal Standard

        a.      Motion to Dismiss

        Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

        To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must now contain sufficient factual



55    ECF 73; ECF 74.
56    ECF 75.
57    ECF 78.
58    ECF 72.
59    ECF 76.
       Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 12 of 25




matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting

Twombly, 550 U.S. at 570). A complaint fails to state a claim when it does not “give

the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Twombly, 550 U.S. at 555–56 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957))

(noting that “[f]actual allegations must be enough to raise a right to relief above

the speculative level,” and the complaint “‘must contain something more . . . than

. . . a statement of facts that merely creates a suspicion [of] a legally cognizable

right of action’”) (alteration in original) (footnote omitted) (quoting 5 Charles A.

Wright, et al., FEDERAL PRACTICE AND PROCEDURE § 1216, at 235–36 (3d ed. 2004)).

See also Iqbal, 556 U.S. at 680–85; Oxford Asset Mgmt. v. Jaharis, 297 F.3d 1182, 1187–

88 (11th Cir. 2002) (stating that “conclusory allegations, unwarranted deductions

of facts[,] or legal conclusions masquerading as facts will not prevent dismissal”).

      A complaint is plausible on its face when a plaintiff pleads sufficient factual

content for the court to draw the reasonable inference that the defendant is liable

for the conduct alleged. Am. Dental Ass’n, 605 F.3d at 1289 (citing Twombly, 550 U.S.

at 556). “A complaint does not state a facially plausible claim for relief if it shows

only a sheer possibility that the defendant acted unlawfully.” Waters Edge Living,

LLC v. RSUI Indem. Co., 355 F. App’x 318, 322 (11th Cir. 2009). “The plausibility
       Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 13 of 25




standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. A

complaint must also present sufficient facts to “‘raise a reasonable expectation that

discovery will reveal evidence’ of the claim.” Am. Dental Ass’n, 605 F.3d at 1289

(quoting Twombly, 550 U.S. at 556).

      At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296

(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261

(11th Cir. 2006)). The Court will not, however, accept legal conclusions as true or

construe them favorably to the plaintiff. Iqbal, 556 U.S. at 678.

      b.     Default Judgments

      Rule 55 governs default judgments. When a defendant “has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Fed. R. Civ. P. 55(a). Default judgments are

generally entered by the court. Fed. R. Civ. P. 55(b)(2). The Court may set aside a

default or a default judgment for good cause. Fed. R. Civ. P. 55(c).

      There is a strong policy in this circuit to decide cases on their merits, rather

than through default. Worldstar Commc’ns Corp. v. Feltman (In re Worldwide Web
          Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 14 of 25




Sys., Inc.), 328 F.3d 1291, 1295 (11th Cir. 2003) (indicating circuit has “a strong

policy of determining cases on their merits and we therefore view defaults with

disfavor”); Fortson v. Best Rate Funding, Corp., 602 F. App’x 479, 481 (11th Cir. 2015)

(“‘Entry of judgment by default is a drastic remedy which should be used only in

extreme situations.’”) (quoting Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985)).

When a defendant has entirely failed to appear or defend against a well-pleaded

complaint, however, entry of a default judgment is appropriate. Nishimatsu Constr.

Co., Ltd., v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (entry of default

judgment in favor of plaintiff warranted only if there exists “a sufficient basis in

the pleadings for the judgment entered”).60

III.     Discussion

         The Court recognizes that Phillips is appearing pro se. Thus, it must construe

the Amended Complaint leniently and hold it “to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citations omitted) (quotation marks omitted). See also Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998).




60     Bonner v. City of Pritchard, Ala., 661 F.2d 1206, (11th Cir. 1981) (adopting as
       binding precedent all decisions handed down by former Fifth Circuit prior to
       October 1, 1981).
        Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 15 of 25




       But even a pro se plaintiff must comply with the threshold requirements of

the Federal Rules of Civil Procedure. Moon v. Newsome, 863 F.2d 835, 837 (11th Cir.

1998) (holding that “once a pro se [in forma pauperis] litigant is in court, he is subject

to the relevant law and rules of court, including the Federal Rules of Civil

Procedure”). The leniency the Court must apply does not permit it “to rewrite an

otherwise deficient pleading [by a pro se litigant] in order to sustain an action.”

GJR Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998),

overruled on other grounds as recognized in Randall v. Scott, 610 F.3d 701 (11th Cir.

2010). Nor may the Court overlook the substantial defects in Phillips’s efforts to

serve the Amended Complaint. Phillips has failed to state a claim for relief under

42 U.S.C. § 1983 and has repeatedly failed to properly serve his Amended

Complaint. These are not minor defects, and dismissal with prejudice is

appropriate.

       a.      Service of Process

       Phillips has failed to serve or obtain waivers of service from all but three of

the Defendants.61 On this basis, Defendants Life Property, Peppertree Circle, and



61   Defendants DeKalb County and Officer Harris waived service (ECF 32; ECF
     33), and Defendant McMurray apparently waived service on August 19, 2020,
     but has yet to enter the case (ECF 40, at 1). The Court is skeptical about the
     authenticity of the McMurray waiver.
        Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 16 of 25




Tonya Carter have moved to dismiss.62 Phillips argues in response that he is

permitted to serve the Amended Complaint and the summons through U.S. Mail

because the postal service is a corporate “person,” who is permitted to serve

process under Rule 4 of the Federal Rules of Civil Procedure and because the

federal rules contemplate service of other papers by mail.63 True to this position,

Phillips has filed an “affidavit” purporting to show proofs of service that reference

certified mail receipts.64

       Based on these receipts, Phillips has moved for entry of default judgment

against almost all the Defendants.65 Peppertree Circle, Tonya Carter, Jeffery Mann,

and James Conroy oppose entry of default, claiming they have not been properly

served.66 The motions to dismiss for failure to serve filed by Life Property,

Peppertree Circle, and Tonya Carter, as well as Phillips’s request for entry of

default, turn on whether Phillips can properly serve Defendants by mail.




62   ECF 30; ECF 68; ECF 69.
63   ECF 38, at 9–14.
64   ECF 26.
65   ECF 56–67. Phillips did not request entry of default against Bill Havre, the
     “John Doe” tow truck driver, DeKalb County, or Officer Harris.
66   ECF 70; ECF 71; ECF 72.
       Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 17 of 25




      Pursuant to Rule 4, a plaintiff is “responsible for having the summons and

complaint served” in a timely manner by “[a]ny person who is at least 18 years old

and not a party” or a by United States marshal or deputy marshal. Fed. R. Civ. P.

4(c). An individual may be served by “following state law for serving a summons”

in “the state where the district court is located or where service is made” or

             (A) delivering a copy of the summons and of the
             complaint to the individual personally;

             (B) leaving a copy of each at the individual’s dwelling or
             usual place of abode with someone of suitable age and
             discretion who resides there; or

             (C) delivering a copy of each to an agent authorized by
             appointment or by law to receive service of process.

Fed. R. Civ. P. 4(e). A plaintiff may serve a corporation pursuant to the laws of the

state where the district court sits or where service is made or “by delivering a copy

of the summons and of the complaint to an officer, a managing or general agent,

or any other agent authorized . . . to receive service of process and—if the agent is

one authorized by statute and the statute so requires—by also mailing a copy of

each to the defendant.” Fed. R. Civ. P. 4(h)(1)(B). The Eleventh Circuit has

interpreted “delivery” to mean “personal service.” “If the defendant agrees to

waive service, however, the plaintiff need only mail a copy of the complaint to the

defendant.” Dyer v. Wal-Mart Stores, Inc., 318 F. App’x 843, 844 (11th Cir. 2009).
        Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 18 of 25




       Georgia law does not permit service of process by mail to either individuals

or corporations unless the party waives service. O.C.G.A. § 9-11-4. Phillips also

attempted to serve process on one of the Defendants in New York, which allows

service by mail, but requires a return of acknowledgment of service before a Court

can exercise personal jurisdiction. Shenko Elec., Inc. v. Hartnett, 558 N.Y.S.2d 859

(N.Y. App. Div. 1990) (“The mailing of process pursuant to CPLR 312–a does not

effect personal service. Service is complete only when the acknowledgment of

receipt in the form prescribed by CPLR 312–a(d) is mailed or returned to the

sender. If the acknowledgment of receipt is not mailed or returned to the sender,

the sender is required to effect personal service in another manner.”) (internal

citations omitted).

       It appears that Phillips has attempted service by mailing a copy of the

complaint, the summons, and a waiver of service form to the Defendants through

the United States Postal Service.67 Phillips, therefore, failed to perfect service in a

manner provided by the Federal Rules of Civil Procedure. Further, “[a]

defendant’s actual notice is not sufficient to cure defectively executed service.”



67   ECF 26; ECF 44. Curiously, it does appear that Phillips attempted to personally
     serve Bill Havre in Wyoming using a process server. ECF 40, at 2–3. It seems
     that Phillips, when he wants to, knows how to serve a summons and a
     complaint consistent with the federal rules.
        Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 19 of 25




Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). Given Phillips’s repeated

failures to serve the Defendants, and his obstinance regarding the propriety of

service by mail, dismissal is warranted. Dyer, 318 F. App’x at 844 (affirming

dismissal of complaint under Rule 4 where the plaintiff failed to personally serve

or acquire waiver of service from the defendant); T-12 Ent., LLC v. Young Kings

Enters., Inc., 36 F. Supp. 3d 1380, 1392 (N.D. Ga. 2014) (noting the Court’s “broad

discretion” to dismiss a case due to defective service). For the same reason, entry

of default against the Defendants who have not been personally served or returned

a waiver of service is improper.68 Owens v. Benton, 190 F. App’x 762, 763 (11th Cir.

2006) (affirming denial of motion for default judgment because the plaintiff failed

to file adequate proofs of service and “the court was unable to determine if, or

when, appellees were served”).




68   This includes Defendants Peppertree Circle, Tonya Carter, Registered Agents
     Inc., Northwest Registered Agent, LLC, Quick Drop, Tenesha Thomas, James
     W. Conroy, and Officer Morgan, against whom Phillips seeks entry of default.
     As noted, the only Defendant who returned a waiver and who has not
     appeared in this case is Curtis McMurray. ECF 40. Although entry of default
     may be proper against McMurray, the Court finds that the Amended
     Complaint fails to state a claim upon which relief can be granted so it will not
     enter a default judgment against him.
        Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 20 of 25




       b.       Failure to State a Claim

       Phillips brings his claims pursuant to 42 U.S.C. § 1983, alleging that the

Defendants, acting together and separately, deprived him of his life, liberty, and

property interests by interfering with his right to govern himself as a “sovereign

principal.”69 As best as the Court can interpret, Phillips believes that he is not

required to register his vehicle in the State of Georgia because he “cannot be forced

to pay a license fee or tax to exercise the right(s), secured or protected by the

Constitution, to use his own property as he sees fit so long as he does not interfere

with the rights of others.”70 By having his vehicle towed because it was

unregistered, the Group I and Group II Defendants allegedly acted under the color

of state law by enforcing the unconstitutional vehicle registration laws.71 The

Group III Defendants, as state actors, allegedly violated Phillips’s rights by failing

to properly record the investigation into the allegedly illegal tow.72

       42 U.S.C. § 1983 provides:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State . . . subjects, or
                causes to be subjected, any citizen of the


69   ECF 18, ¶¶ 15(i)–(xvii).
70   Id. ¶ 6.
71   Id. ¶¶ 4(a)–(b).
72   Id. ¶¶ 4(c)–(e).
       Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 21 of 25




               United States . . . to the deprivation of any rights,
               privileges, or immunities secured by the Constitution
               and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for
               redress.

Section 1983 itself creates no substantive rights. Baker v. McCollan, 443 U.S. 137, 140,

144 n.3 (1979). Rather, it provides a “method for vindicating federal rights

elsewhere conferred by those parts of the United States Constitution and federal

statutes that it describes.” Id. Thus, as a threshold matter, a plaintiff “must allege

a violation of constitutionally guaranteed rights.” Gresham v. Dell, 630 F. Supp.

1135, 1136 (N.D. Ga. 1986).

       The alleged deprivations of Phillips’s rights fall into three categories: (1) the

acts related to the towing of Phillips’s vehicle, (2) the post-deprivation acts that

prevented Phillips from retrieving the vehicle, and (3) law enforcement’s failure

to adequately respond to Phillips’s requests about the incident report created after

the tow. Each claim is tinged by Phillips’s assertion that he is a “sovereign

principal,” and therefore is not subject to laws and regulations that impose upon

his liberty.

               i.    Pre-Deprivation

       As for the actions leading up to the towing of Phillips’s vehicle, his claims

fail because none of the Group I or Group II Defendants were acting under the
       Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 22 of 25




color of state law in having the vehicle towed. To impose liability on a private

party under Section 1983, a plaintiff must establish that the party is a state actor

by showing:

               (1) the State has coerced or at least significantly
              encouraged the action alleged to violate the Constitution
              (“State compulsion test”);

              (2) the private parties performed a public function that
              was traditionally the exclusive prerogative of the State
              (“public function test”); or

              (3) the State had so far insinuated itself into a position of
              interdependence with the private parties that it was a
              joint participant in the enterprise (“nexus/joint action
              test”).

Stevens v. Plumbers & Pipefitters Loc. 219, 812 F. App’x 815, 819 (11th Cir. 2020). In

other words, the party’s actions must be “fairly attributable” to the state. Lugar v.

Edmondson Oil Co., 457 U.S. 922, 923 (1982). Having a car towed from private

property pursuant to the terms of a lease agreement, or “towing a car at the request

of a private landowner—falls far short of this standard.” Beyer v. Vill. of

Ashwaubenon, 444 F. App’x 99, 101 (7th Cir. 2011). “[T]he Constitution as a rule

protects people from the state, not from each other.” Id. The Court is not persuaded

that the Group I or Group II Defendants became state actors through determining

that Phillips’s vehicle was unregistered and, therefore, towable based on the lease
       Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 23 of 25




contract into which Phillips had entered. Thus, Phillips has not alleged a

constitutional deprivation related to the pre-towing acts.

             ii.    Post-Deprivation

      The allegations regarding the post-towing acts attributable to the Group I

and Group II Defendants similarly fail because these Defendants did not act as the

state in failing to secure the return of Phillips’s vehicle. Moreover, Phillips’s post-

deprivation Section 1983 claim is improper because Georgia law provides an

adequate alternative remedy. “[A]s long as some adequate postdeprivation remedy

is available, no due process violation has occurred. The state of Georgia has created

a civil cause of action for the wrongful conversion of personal property. See

O.C.G.A. § 51–10–1 (1982),” which applies to seizures by state actors and,

“[t]herefore, the state has provided an adequate postdeprivation remedy when a

plaintiff claims that the state has retained his property without due process of

law.” Lindsey v. Storey, 936 F.2d 554, 561 (11th Cir. 1991) (holding no procedural

due process violation occurred where defendants failed to inform the plaintiff of

forfeiture proceeding on her seized automobile).

             iii.   The Incident Report

      Finally, Phillips has no constitutionally guaranteed right to an investigation

of the allegedly wrongful tow, Vinyard v. Wilson, 311 F.3d 1340, 1356 (11th Cir.
        Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 24 of 25




2002) (holding that the plaintiff had no protected liberty or property interest in a

police investigation and no substantive right to an investigation, “much less one

created by the Constitution”); McGinley v. Jetton, No. 8:11-CV-322-T-17MAP, 2011

WL 2600443, at *6 (M.D. Fla. June 29, 2011) (finding “[t]here is no substantive due

process right to an investigation, guaranteed by the Constitution or otherwise”),

let alone to have an investigative report completed according to his personal

standards. Thus, Phillips’s Section 1983 claims against the Group III Defendants

fail.

             iv.   Sovereign Citizen Claims

        Phillips claims certain constitutional rights based on his status as a

“sovereign principal.” “So-called sovereign citizens believe that they are not

subject to government authority and employ various tactics in an attempt to,

among other things, avoid paying taxes, extinguish debts, and derail criminal

proceedings.” Gravatt v. United States, 100 Fed. Cl. 279, 282 (2011). Courts,

however, routinely, summarily, and firmly reject sovereign citizen legal theories

as “frivolous.” United States v. Sterling, 738 F.3d 228, 233 (11th Cir. 2013) (citing

United States v. Benabe, 654 F.3d 753, 761 (7th Cir. 2011) (“[Sovereign citizen]

theories should be rejected summarily, however they are presented.”)). The Court

has closely reviewed Phillips’s allegations in the Amended Complaint and
       Case 1:20-cv-00812-SDG Document 82 Filed 03/23/21 Page 25 of 25




concludes that they fail to state a cognizable claim. Though not all of the

Defendants moved to dismiss this action, “[a] District Court may properly on its

own motion dismiss an action as to defendants who have not moved to dismiss

where such defendants are in a position similar to that of moving defendants or

where claims against such defendants are integrally related.” Loman Dev. Co. v.

Daytona Hotel & Motel Suppliers, Inc., 817 F.2d 1533, 1537 (11th Cir. 1987). The Court

finds that dismissal as to all the Defendants is appropriate.

IV.   Conclusion

      Phillips’s motions for entry of default [ECF 56–67] are DENIED. Defendant

The Life Property Management Services, LLC’s motion to dismiss [ECF 30];

Defendants Dekalb County and Officer Derrick Harris’s motion to dismiss

[ECF 45]; Defendant 3321 Peppertree Circle Decatur LLC’s motion to dismiss [ECF

68]; and Defendant Tonya Carter’s motion to dismiss [ECF 69] are GRANTED.

Phillips’s “notice and good cause request for consideration” [ECF 28] is DENIED

as moot. The Clerk is DIRECTED to close this case.

      SO ORDERED this the 23rd day of March 2021.


                                                      Steven D. Grimberg
                                                United States District Court Judge
